TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 21, 2016



                                     NO. 03-15-00433-CR


                                Hector Hato LaBoy, Appellant

                                                v.

                                 The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the trial court’s

judgment. Therefore, the Court affirms the trial court’s judgment. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.